EXHIBIT 10.2

 

CREE, INC.

 

FISCAL 2005

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

The following Management Incentive Compensation Plan (the “Plan”) is adopted by
Cree, Inc. and its consolidated subsidiaries (collectively, the “Company”) for
its fiscal year ending June 26, 2005:

 

1. Purpose: The purpose of the Plan is to motivate and reward excellent
performance, to attract and retain outstanding senior management, to create a
strong link between strategic and corporate operating plans and individual
performance, to achieve greater corporate performance by focusing on results,
and to encourage teamwork at the highest level within the organization. The Plan
rewards participants with incentives based on their contributions and the
attainment of specific corporate and individual performance goals. Incentives
are calculated based on a performance multiplier multiplied by the participant’s
Target annual incentive. Target annual incentive awards vary according to the
position level.

 

2. Eligibility: Eligible participants include the Chairman, the Chief Executive
Officer, senior level managers of the Company who report directly to the
Company’s Chief Executive Officer, and other key managers who have been
identified as participants by the Chief Executive Officer. No participant or
other employees have a right to be selected for participation in the Plan
despite having participated in any predecessor Plan.

 

3. Plan Awards:

 

3.1 Target Award Levels: The target award level represents the award for 100%
achievement of objectives. The target awards are expressed as a percentage of
salary and vary based on position. The actual target award amount is determined
by multiplying the participant’s base salary by the target award percentage. The
target award is calculated on the base annual salary as of the payout date.
Based on actual performance, a participant is eligible to receive between 0% to
130% of their target award.

 

3.2 Determination of Awards: For the positions of Chairman and Chief Executive
Officer, awards are based 100% on achieving predetermined corporate goals.
Awards for all other eligible positions are determined based on performance
against measures in two categories: Corporate and Individual. Unless otherwise
approved by the Compensation Committee, corporate performance goals are weighted
at 60% of the individuals’ target award and individual performance goals are
weighted at 40% of the individual’s total target award. Eligible participants
can earn from 0% to 100% of the individual target award for individual
performance goals, and eligible participants can earn from 0% to 150% of the
target award measured against corporate performance.

 

3.3 Corporate Measures: The Corporate performance measures and corresponding
goals are based on meeting or exceeding revenue targets for the current fiscal
year and meeting or exceeding net income targets for the current fiscal year.
Financial performance is measured and paid annually to coincide with the fiscal
year end.

 

3.4 Individual Measures: Individual performance measures are established at the
beginning of each fiscal quarter. Each participant, in conjunction with the
Chief Executive Officer, will develop a minimum of three (3) performance
measures specific to his or her unit’s performance. For each performance
measure, a performance goal (as a percentage) is determined. Performance goals
are

 



--------------------------------------------------------------------------------

standards for evaluating success associated with a specific performance measure
and are expressed as either Minimum or Target goals. Minimum performance goals
are the lowest level of competent performance that is eligible for the award.
Performance at the minimum performance level will yield an award that is 25% of
the individual performance target award. Target individual performance goals are
the expected level of performance. Performance at the target performance level
will yield an award that is equal to the individual performance target award.
Performance below the minimum individual performance level will result in no
incentive payment for that fiscal quarter for the individual measure.

 

4. Other Provisions:

 

4.1 Performance Threshold: In order to be eligible for an award performance
thresholds as determined by the Chief Executive Officer must be met. Without
limiting the foregoing, the corporate-level incentive component will not be paid
if revenue and net profit targets for the fiscal year are not met.

 

4.2 Termination of Employment: If a participant’s employment terminates prior to
the end of an award period on account of death disability under the Company’s
long-term disability plan, or retirement, the award will be calculated on a pro
rata basis based on the number of months employed during the period. If a
participant terminates during the award period for other reasons that those
stated above, no award will be made. Any participant whose employment is
terminated for cause after the end of the performance period but prior to the
payment of the award will forfeit any unpaid award.

 

4.3 New Hires: Except as otherwise provided in Section 4.2, participants whose
participation begins after commencement of an award period are eligible to
receive a pro rata portion of the award based on the number of months of
employment with the Company.

 

4.4 Exceptions: In order to ensure that the Company’s best interests are met,
the amount of a payment on an award otherwise calculated in accordance with this
Plan can be increased, decreased or eliminated, at any time prior to payment, in
the sole discretion of the Chief Executive Officer, except that no change with
respect to any award to the Chairman, the Chief Executive Officer or any officer
of the Company shall be made without Compensation Committee approval.

 

4.5 Amendment; Termination: The Plan can be amended, modified or terminated at
any time by the Company without prior notice to participants.

 

4.6 Earned Upon Payment: No amounts shall be considered earned by any
participant under the Plan until it is received by the participant from the
Company.

 

4.7 Change In Control: In the event of a Change In Control, as that term is
defined in the Equity Compensation Plan (or any successor plan approved by the
shareholders), unless there is a written agreement between the participant and
the Company which provides benefits to the participant in connection with a
Change of Control, target awards for each participant will be paid at the 100%
achievement level for the remainder of the performance period subject to the
other provisions of this Plan. If there is a written agreement between the
participant and the Company that provides benefits to the participant in
connection with a Change of Control, the participant will not be eligible for a
payment pursuant to this Plan’s Section 4.7.

 

4.8 Non-Transferability: No right or interest of any participant in this Plan is
assignable or transferable, or subject to any lien, directly, by operation of
law, or otherwise, including execution, levy, garnishment, attachment, pledge,
and bankruptcy.

 

4.9 No Rights to Company Assets: No Plan participant nor any other person will
have a right in, nor title to, any assets, funds or property of the Company or
any of its subsidiaries through this Plan. Any earned incentives will be payable
from the Company’s general assets. Nothing contained in this Plan constitutes a
guarantee by the Company or any of its subsidiaries that the assets of the
Company and its subsidiaries will be sufficient to pay any earned incentives.

 

- 2 -